1555 Palm Beach Lakes Boulevard, Suite 310 West Palm Beach, FL 33401-2327 Tel: (561) 478-7077 Fax: (561) 659-0701 www.harriscramer.com October 18, 2010 VIA EDGAR Mr. Tim Buchmiller Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 3030 Washington, DC20549 Re: Ecosphere Technologies, Inc. Form 10-K for the Year Ended December 31, 2009 Filed March 31, 2010 File No. 000-25663 Dear Mr. Buchmiller: Confirming our telephone conversation, this confirms that our client, Ecosphere Technologies, Inc. may have a total of 20 business days to respond to your letter of October 4, 2010.Our client shall respond on or before the close of business on Tuesday, November 2, 2010. Thank you very much for your consideration. Very truly yours, /s/ Michael D. Harris Michael D. Harris MDH/df
